BLAIR, J.
(concurring). — In that portion of the opinion which holds that the “form of the certificate destroyed its character as preferred stock,” I do not concur. The agreement evidenced by the certificate copied in the opinion includes “an implied condition that the payment shall be made only out of net profits which are legally applicable to the payment of dividends. This is true whether the agreed payments be called ‘dividends’ or ‘interest,’ and whether they be *42guaranteed or simply promised.” [Feld v. Roanoke Investment Co., 123 Mo. l. c. 620.]
. In the remainder of the opinion and the result,
I
concur.
Graves, J., concurs in this.